Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 17, 2017

                                            No. 04-17-00679-CV

                     IN RE SOUTHCROSS ENERGY PARTNERS, GP, LLC

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        Citing section 9(c) of the court’s Internal Operating Procedures (“IOPs”), the real parties
in interest have requested clarification of the composition of the panel assigned to this original
proceeding. Pursuant to section 8(e) of our IOPs, a panel is assigned to an original proceeding
upon receipt of a petition. In accordance with section 8(e), the clerk of the court assigned the
panel of Chief Justice Marion, Justice Barnard, and Justice Martinez to this original proceeding
upon the filing of relator’s petition on October 16, 2017. Although section 9(c) permits a panel
assigned to an original proceeding to determine that the same panel should be assigned to
another related matter, section 9(c) only applies when the other matter is “pending” in the court.
Because original proceeding no. 04-17-00626-CV was dismissed on October 4, 2017, it was not
“pending” in this court when relator filed its petition in this original proceeding. Accordingly,
section 9(c) had no relevance in assigning the panel to this original proceeding.

           It is so ORDERED on November 17, 2017.

                                                                     PER CURIAM


           ATTESTED TO: ___________________________
                        Keith E. Hottle,
                        Clerk of Court



           1
           This proceeding arises out of Cause No. DC-16-139, styled Ivy Gonzalez on Behalf of M. R. Gonzalez, et
al. v. Southcross Energy Partners, GP LLC, pending in the 229th Judicial District Court, Duval County, Texas, the
Honorable Ana Lisa Garza presiding.